Execution Copy




EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of this
24th day of July, 2019, by and between Vertex Pharmaceuticals Incorporated, a
Massachusetts corporation (together with its successors and assigns, the
“Company”), and Reshma Kewalramani (the “Executive”).
W IT N E S S E T H
WHEREAS, the Company and the Executive desire that the Executive be appointed
and serve as the Company’s President and Chief Executive Officer on the
Effective Date; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms of the Executive’s continued employment with the Company,
effective as of the Effective Date.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which
mutually is acknowledged, the Company and the Executive (each individually a
“Party”, and together the “Parties”) agree as follows:
1.DEFINITIONS.
“Accrued Benefits” shall mean (i) any Base Salary earned by the Executive but
not paid and (ii) any accrued and vested but then unpaid benefits under the
Benefit Plans, in each case, through the date of termination of the Executive’s
employment.
“Base Salary” shall mean the Executive’s base salary in accordance with Section
4 below.
“Benefit Plans” shall mean all employee welfare and pension benefit plans,
programs and/or arrangements offered by the Company to its senior executives.
“Board” shall mean the Board of Directors of the Company.
“Cause” shall mean:
(i)
the Executive is convicted of a crime involving moral turpitude;

(ii)
the Executive’s willful refusal or failure to follow a lawful directive or
instruction of the Company’s Board of Directors or the individual(s) to whom the
Executive reports, provided that the Executive receives prior written notice of
the directive(s) or instruction(s) that the Executive failed to follow, and
provided further that the Company, in good faith, gives the Executive 30 days to
correct such failure and further provided that if the Executive corrects the
failure(s), any termination of the Executive’s employment on account of such
failure shall not be treated for purposes of this Agreement as a termination of
employment for “Cause”;








--------------------------------------------------------------------------------





(iii)
the Executive commits a material breach of the Company’s insider trading policy
or of any provision of this Agreement or the agreement between the Company and
the Executive entitled “Employee Non-Disclosure, Non-Competition and Inventions
Agreement” dated as of December 14, 2016 (the “Inventions Agreement”); or

(iv)
the Executive commits a breach of the code of conduct or any other material
policy of the Company or any of its affiliates that is damaging to the financial
condition or reputation of the Company or any of its affiliates.

“Change of Control” shall have the meaning set forth in the Change of Control
Agreement.
“Change of Control Agreement” shall mean the Change of Control letter agreement
between the Company and the Executive of even date herewith.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Common Stock” shall mean the common stock of the Company.
“Compensation Committee” shall mean the Management Development and Compensation
Committee of the Board.
“Disability” or “Disabled” shall mean a disability as determined under the
Company’s long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a “disability” as defined under Section 22(e)(3) of the Code.
“Effective Date” shall mean April 1, 2020.
“Good Reason” shall mean that, without the Executive’s consent, one or more of
the following events occurs:
(i)
the Executive suffers a material reduction in the authorities, duties or job
title and responsibilities associated with the Executive’s position as President
and Chief Executive Officer of the Company as of the Effective Date; or

(ii)
the Executive’s Base Salary is decreased; or

(iii)
the office to which the Executive is assigned is relocated to a place 35 or more
miles away and such relocation is not at the Executive’s request or with the
Executive’s prior agreement (and other than in connection with a change in
location of the Company’s principal executive offices);

provided that Good Reason shall not exist unless and until within 30 days after
the event giving rise to Good Reason under either (i) or (ii) above has
occurred, the Executive delivers a written


2

--------------------------------------------------------------------------------





termination notice to the Company stating that an event giving rise to Good
Reason has occurred and identifying with reasonable detail the event that the
Executive asserts constitutes Good Reason under either (i) or (ii) above and the
Company fails or refuses to cure or eliminate the event giving rise to Good
Reason on or within 30 days after receiving such notice and, with respect to the
event giving rise to Good Reason under (iii) above, the Executive delivers a
written termination notice to the Company within 30 days after the event giving
rise to Good Reason occurs. To avoid doubt, the termination of the Executive’s
employment would become effective at the close of business on the thirtieth day
after the Company receives the Executive’s termination notice, unless, in the
case of an event giving rise to Good Reason under either (i) or (ii) above, the
Company cures or eliminates the event giving rise to Good Reason prior to such
time.
“Severance Payment” shall mean an amount equal to (x) 200% of the sum of (A) the
Base Salary in effect on the date of termination of the Executive’s employment,
plus (B) the full amount of the Target Bonus for the Executive for the year in
which the Executive’s employment is terminated, plus (y) any annual bonus earned
by the Executive in respect of the year prior to the year in which the
termination of the Executive’s employment occurs, if not yet paid, plus (z) a
pro rata portion of the Target Bonus for the portion of the year in which the
termination of the Executive’s employment occurs, calculated based on the number
of days the Executive is employed during such year; provided, however, that if
the Executive terminates the Executive’s employment for Good Reason based on a
reduction in Base Salary, then the Base Salary to be used in calculating the
Severance Payment shall be the Base Salary in effect immediately prior to such
reduction in Base Salary.
“Target Bonus” shall mean the target cash bonus for which the Executive is
eligible on an annual basis, at a level consistent with the Executive’s title
and responsibilities, under the Company’s bonus program then in effect and
applicable to the Company’s senior executives generally.
2.    TERM OF EMPLOYMENT.
The Company hereby continues to employ the Executive, and the Executive hereby
accepts such employment as of the Effective Date, continuing until termination
in accordance with the terms of this Agreement. The period during which the
Executive is employed hereunder is referred to in this Agreement as the “term of
employment.”
3.    POSITION.
On the Effective Date, the Executive will be employed as the Company’s President
and Chief Executive Officer, reporting to the Board. During the term of
employment, the Executive shall be employed by the Company on a full-time basis
and shall perform the duties and responsibilities of the Executive’s positions
and offices and such other duties and responsibilities on behalf of the Company
and its affiliates, related to one or more of the Executive’s positions


3

--------------------------------------------------------------------------------





and offices, as may be assigned to the Executive from time to time by the Board
or a designated committee thereof.
During the term of employment, the Executive shall devote the Executive’s full
business time and the Executive’s best efforts, business judgment, skill and
knowledge exclusively to the advancement of the business and interests of the
Company and its affiliates and to the discharge of the Executive’s duties and
responsibilities hereunder. The Executive shall not accept membership on any
board of directors or other governing board of any company, organization, trust
or entity or engage in any other business-related or professional activity
without the prior approval of two independent directors including the Lead
Independent Director and the Chair of the Corporate Governance and Nominating
Committee; provided, that the Executive may engage in the passive management of
the Executive’s personal and family investments and in charitable and community
activities; provided, that such activities do not, individually or in the
aggregate, give rise to a conflict of interest or otherwise materially interfere
with the Executive’s performance of the Executive’s duties and responsibilities
to the Company and its affiliates under this Agreement or the time required for
their performance or breach the Executive’s obligations set forth in the
Inventions Agreement.
The Board shall take such action as may be necessary to appoint or elect the
Executive as a member of the Board as of the Effective Date. The Company agrees
to propose to the shareholders of the Company at the 2020 annual meeting of the
shareholders and at each appropriate annual meeting of such shareholders during
the term of employment the election or re-election of the Executive as a member
of the Board and, if elected, the Executive shall so serve as a member of the
Board.
At the request of the Board, upon termination of the Executive’s employment with
the Company for any reason, the Executive shall resign as a member of the Board
and, upon termination of the Executive’s employment with the Company for any
reason, the Executive shall resign from the Executive’s offices as President and
Chief Executive Officer of the Company and shall resign from any other
positions, offices and directorships he may have with the Company or any of its
affiliates.
4.    BASE SALARY.
The Executive’s annualized Base Salary as of the Effective Date is $1,150,000,
payable in accordance with the regular payroll practices of the Company. The
Base Salary shall be reviewed no less frequently than annually, and any
increases thereto (which shall thereafter be deemed the Executive’s Base Salary)
shall be solely within the discretion of the Board or the Compensation
Committee.
5.    TARGET BONUS.


4

--------------------------------------------------------------------------------





During the term of employment, the Executive shall be eligible to participate in
the Company’s annual cash incentive compensation program applicable to the
Company’s senior executives, as any such programs are established and modified
from time to time by the Board or the Compensation Committee in its sole
discretion, and in accordance with the terms of such program, with a Target
Bonus as determined by the Board or the Compensation Committee. The Target Bonus
for fiscal year 2020 is 120% of Base Salary. For the avoidance of any doubt, the
Target Bonus for fiscal year 2020 shall apply in respect of the full fiscal
year, without any pro-ration relating to the Effective Date.
6.    EQUITY COMPENSATION PROGRAMS.
During the term of employment, the Executive shall be eligible to participate in
the Company’s equity incentive compensation programs applicable to the Company’s
senior executives, as such programs may be established and modified from time to
time by the Board or the Compensation Committee in its sole discretion. Nothing
in this Agreement shall preclude the Company from amending or terminating any of
its equity incentive compensation plans, programs or arrangements.
During the first quarter of 2021, at the time annual equity awards are granted
to executives of the Company generally, and provided that the Executive remains
employed on the date equity awards are granted, the Executive will be granted
equity incentive awards with an aggregate target grant date fair value of
$11,000,000 (the “2021 Awards”). The components of the 2021 Awards and the
number of shares granted with respect to each component of the 2021 Awards will
be determined in accordance with the then applicable methodology used to grant
equity incentive awards for senior management generally. The 2021 Awards will be
subject to the terms of the Company’s equity plan and the award agreements
evidencing such awards.
7.    EMPLOYEE BENEFIT PROGRAMS.
During the term of employment, the Executive shall be entitled to participate in
the Benefit Plans, as such Benefit Plans may be amended from time to time, to
the same extent and on the same terms applicable to other senior executives.
Nothing in this Agreement shall preclude the Company from amending or
terminating any of its Benefit Plans.
8.    VACATION.
During the term of employment, the Executive shall be entitled to at least 20
paid vacation days each calendar year in accordance with the Company’s vacation
policy then in effect.


5

--------------------------------------------------------------------------------





9.    TERMINATION OF EMPLOYMENT.
(a)    Termination in Connection with a Change of Control. To the extent the
Executive is entitled, in connection with the Executive’s termination of
employment, to severance or other benefits under the Change of Control
Agreement, the Executive shall not be entitled to any benefits under this
Section 9.
(b)    Termination by the Company for Cause; or Termination by the Executive
without Good Reason. If the Company terminates the Executive’s employment for
Cause, or if the Executive voluntarily terminates the Executive’s employment,
other than for Good Reason, death or Disability, the term of employment shall
end as of the date specified below, and the Executive shall be entitled to the
Accrued Benefits.
Any equity awards held by the Executive on the date of termination shall be
governed by the applicable equity plan, any applicable grant agreements and any
applicable Company securities trading policies.
Termination by the Company for Cause shall be effective as of the date specified
in the notice of termination provided by the Company to the Executive. Voluntary
termination by the Executive other than for Good Reason, death or Disability
shall be effective upon 60 days’ prior written notice to the Company and shall
not be deemed a breach of this Agreement.
Other than as set forth expressly in this Section 9(b), the Company shall have
no obligation or liability to the Executive under this Agreement.
(c)    Termination by the Company Without Cause; or Termination by the Executive
for Good Reason. If the Executive’s employment is terminated by the Company
without Cause (other than due to death or Disability), or is terminated by the
Executive for Good Reason (in accordance with the notice and cure provisions set
forth in the definition of “Good Reason” above), the Executive shall be entitled
to the Accrued Benefits. In addition, the Executive shall be entitled to the
following:
(i)
a lump sum cash payment to the Executive in an amount equal to the Severance
Payment, payable within ten days after the execution of the Release (defined
below) and expiration, without revocation, of any applicable revocation periods
under the Release; provided, that if the 60-day period during which the Release
is required to become effective and irrevocable begins in one calendar year and
ends in another calendar year, the Severance Payment shall not be made before
the first day of the second calendar year;

(ii)
if COBRA coverage is elected by the Executive, the Company shall pay the cost of
insurance continuation premiums on the Executive’s behalf (whether or not
covered by COBRA) to continue standard medical, dental and life insurance



6

--------------------------------------------------------------------------------





coverage for the Executive and the Executive’s eligible dependents (or the cash
equivalent of same in the event the Executive or the Executive’s eligible
dependents are ineligible for continued coverage), on a monthly basis, until the
earlier of:
(A)
the date 18 months after the date the Executive’s employment is terminated; or

(B)
the date, or dates, on which the Executive receives equivalent coverage and
benefits under the plans, programs and/or arrangements of a subsequent employer
(such coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis); and

(iii)
any equity or equity-based awards (or portions thereof) that are granted to the
Executive, including awards granted prior to the Effective Date, to the extent
then outstanding and unvested, shall vest as to the portion of the award that
would have vested during the 12-month period immediately following the date of
termination (with any performance awards for which achievement of the applicable
performance criteria has not yet been certified being deemed achieved at
target), and, if applicable, shall remain exercisable until the earlier of the
end of the 90-day period following the date of termination and the date on which
the applicable award would otherwise expire; it being understood that if the
terms of an applicable grant agreement would provide for more favorable vesting
on a termination of the Executive’s employment without Cause or for Good Reason,
such terms shall control.

Other than as set forth expressly in this Section 9(c), the Company shall have
no obligation or liability to the Executive under this Agreement.
(d)    Termination due to death or Disability. If the Executive’s employment is
terminated due to death or Disability, the Executive (or the Executive’s estate,
as applicable) shall be entitled to the Accrued Rights. In addition, the
Executive shall be entitled to the following:
(i)
a lump sum cash payment to the Executive (or the Executive’s estate, as
applicable) in an amount equal to a pro rata portion of the Target Bonus for the
portion of the year in which the termination of the Executive’s employment
occurs, calculated based on the number of days the Executive was employed during
such year, payable within ten days after the execution by the Executive (or the
Executive’s estate, as applicable) of the Release (defined below) and
expiration, without revocation, of any applicable revocation periods under the
Release; provided, that if the 60-day period during which the Release is
required



7

--------------------------------------------------------------------------------





to become effective and irrevocable begins in one calendar year and ends in
another calendar year, such payment shall not be made before the first day of
the second calendar year;
(ii)
any options to purchase Common Stock then outstanding and held by the Executive
that are not then vested and exercisable shall immediately become exercisable in
full and shall remain exercisable until the earlier of (a) the end of the one
(1)-year period immediately following the termination date or (b) the date the
stock option(s) would otherwise expire; and

(iii)
any restricted stock units then outstanding and held by the Executive shall
become vested (subject to (i) the Executive’s making satisfactory arrangements
with the Company providing for the payment to the Company of all required
withholding taxes and (ii) with the number of shares subject to the restricted
stock unit grants that contain performance criteria vesting at target or, if the
applicable performance criteria have already been certified, based on earned
shares as set forth in the applicable restricted stock unit grant agreement); it
being understood (with respect to Section 9(d)(ii) or (iii)), that if the terms
of an applicable grant agreement would provide for more favorable vesting on a
termination of the Executive’s employment due to death or Disability, such terms
shall control.

Other than as set forth expressly in this Section 9(d), the Company shall have
no obligation or liability to the Executive or the Executive’s estate under this
Agreement.
(e)    Conditions to Severance. Any payments and benefits provided under this
Section 9, other than the Accrued Benefits, shall be subject to and in exchange
for a general release of all claims against the Company, its subsidiaries, and
their officers, directors, agents and representatives (the “Release”),
substantially in the form attached to this Agreement and marked as Exhibit A,
which is executed by the Executive (or the Executive’s estate, as applicable)
and becomes enforceable and non-revocable within 60 days of the date of
termination. No equity or equity-based awards that vest solely under the terms
of Section 9 shall be able to be exercised or shall be settled until such time
as the Release becomes effective and, if the Release does not so become
effective, such awards shall immediately be cancelled. Moreover, notwithstanding
anything to the contrary in this Agreement, if at the time of the Executive’s
termination of employment, the Executive is a “specified employee” (as defined
below), any payment of “nonqualified deferred compensation” (as defined under
Section 409A of the Code, as amended, including the regulations thereunder
(“Section 409A”)) attributable to a “separation from service” (as defined below)
shall not commence until the first full business day that is six months and one
day after the applicable separation from service (or, if earlier, the
Executive’s death) (“Deferred Payment Date”); except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section


8

--------------------------------------------------------------------------------





1.409A-1(b) (including without limitation by reason of the safe harbor set forth
in Section 1.409A-1(b)(9)(iii), as determined by the Company in its reasonable
discretion); (B) benefits that qualify as excepted welfare benefits pursuant to
Treasury regulation Section 1.409A-1(a)(5); or (C) other amounts or benefits
that are not subject to the requirements of Section 409A. Any payments that
would otherwise have been made between the separation from service and the
Deferred Payment Date, but for this paragraph, shall be made in a lump sum on
the Deferred Payment Date. For purposes of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Section 1.409A-1(h) of the
Treasury regulations, after giving effect to the presumptions contained
therein), and the term “specified employee” means an individual determined by
the Company to be a specified employee under Treasury regulation Section
1.409A-1(i).
10.    ASSIGNABILITY; BINDING NATURE.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.
11.    REPRESENTATIONS.
The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement, and that the performance of its obligations under
this Agreement will not violate any agreement between it and any other person,
firm or organization. The Executive represents and warrants that no agreement
exists between the Executive and any other person, firm or organization that
would be violated by the performance of the Executive’s obligations under this
Agreement.
12.    INDEMNIFICATION; INSURANCE.
The Executive shall at all times be indemnified and eligible for advancement of
expenses on the same basis as is provided for the Company’s other executive
officers and in accordance with the provisions of the Company’s charter and
by-laws then in effect. The Executive shall also be covered under all of the
Company’s policies of liability insurance maintained for the benefit of its
directors and officers on the same basis as is provided for its other executive
officers.
13.    ENTIRE AGREEMENT; TERMINATION.


9

--------------------------------------------------------------------------------





This Agreement, the agreements referenced herein and the Inventions Agreement
previously entered into between the Executive and the Company contain the entire
understanding and agreement between the Parties concerning the subject matter
hereof and supersedes, as of the Effective Date, all other prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto. The Employment Agreement between
the Company and the Executive dated March 31, 2018 (the “Prior Agreement”) shall
remain in full force and effect through the Effective Date. Upon effectiveness
of this Agreement on the Effective Date, the Prior Agreement shall automatically
terminate and expire and be of no further force and effect. Notwithstanding the
foregoing, if the Executive’s employment is terminated by the Company without
Cause (as defined and determined under the Prior Agreement) or by the Executive
for Good Reason (as defined and determined under the Prior Agreement) prior to
the Effective Date, the Executive will be entitled to the severance payment and
accelerated vesting provisions of Section 9(c) of this Agreement, in place of
and to the extent that such provisions are more favorable to the Executive than
comparable provisions of Section 9(c) of the Prior Agreement; provided that, for
the avoidance of any doubt, any severance payments will be calculated based on
the Executive’s compensation and benefits at the time of such termination and
any accelerated vesting will be with respect to the equity awards held by the
Executive at the time of such termination and nothing in the foregoing is
intended to or will operate to increase the Executive’s base salary, target
bonus, or any other compensatory entitlements then in effect. Subject to the
terms of this Agreement, at any time during the term of this Agreement, the
Company shall be entitled to terminate the Executive’s employment at any time,
and the Executive may terminate the Executive’s employment by the Company at any
time, subject to the provisions of Section 9(b) of this Agreement, in each case
by written notice provided in accordance with Section 20 of this Agreement.
14.    AMENDMENT OR WAIVER.
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company
provided that the Company may, without the Executive’s consent, unilaterally
adopt amendments that may be required so that this Agreement continues to comply
with applicable law or regulations, including without limitation Section 409A of
the Code. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by the Executive or an authorized officer of the Company, as the case may
be.
15.    SEVERABILITY.
If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, in whole or in part, the remaining provisions
of this Agreement


10

--------------------------------------------------------------------------------





shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law.
16.    SURVIVORSHIP.
The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.
17.    BENEFICIARIES/REFERENCES.
The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of the Executive’s incompetence, reference in this
Agreement to the Executive shall be deemed, where appropriate, to refer to the
Executive’s beneficiary, estate or other legal representative.
18.    GOVERNING LAW/JURISDICTION.
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of The Commonwealth of Massachusetts without reference to
principles of conflict of laws.
19.    RESOLUTION OF DISPUTES.
Any disputes arising under or in connection with this Agreement will, at the
election of the Executive or the Company, be resolved by binding arbitration, to
be held in Massachusetts in accordance with the Rules and Procedures of the
American Arbitration Association. If arbitration is elected, the Executive and
the Company shall mutually select the arbitrator. If the Executive and the
Company cannot agree on the selection of an arbitrator, each Party shall select
an arbitrator and the two arbitrators shall select a third arbitrator, and the
three arbitrators shall form an arbitration panel that shall resolve the dispute
by majority vote. Judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. Costs of
the arbitrator or arbitrators and other similar costs in connection with an
arbitration shall be shared equally by the Parties; all other costs, such as
attorneys’ fees incurred by each Party, shall be borne by the Party incurring
such costs.
20.    NOTICES.


11

--------------------------------------------------------------------------------





All notices that are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, addressed as follows:
If to the Company:    Vertex Pharmaceuticals Incorporated
50 Northern Avenue
Boston, MA 02210
Attn: Corporate Secretary
If to the Executive:    at the Executive’s home address listed in the Company
records.
Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered or sent by facsimile on a business day; (b) on the business
day after dispatch if sent by nationally-recognized overnight courier; and/or
(c) on the fifth business day following the date of mailing if sent by mail.
21.    HEADINGS.
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
22.    COUNTERPARTS.
This Agreement may be executed in two or more counterparts.
23.    SECTION 409A OF THE CODE.
It is the intention of the Company and the Executive that this Agreement and the
payments provided for herein are either exempt from or meet the requirements of
Section 409A of the Code. The Company and the Executive agree to cooperate in
good faith in preparing and executing such amendments to this Agreement, if any,
as the Company or the Executive may reasonably request solely for the purpose of
assuring that this Agreement and the payments provided hereunder remain exempt
from or meet the requirements of Section 409A, as applicable. Nothing in this
Agreement shall require the Company to increase the Executive’s compensation or
make the Executive whole for any such changes. In no event, however, shall the
Company have any liability relating to the failure or alleged failure of any
payment or benefit under this Agreement to comply with, or be exempt from, the
requirements of Section 409A of the Code.


12

--------------------------------------------------------------------------------





Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments. The Executive’s right to
payment or reimbursement for any expenses hereunder shall be subject to the
following additional rules: (i) the amount of expenses eligible for payment or
reimbursement during any calendar year shall not affect the expenses eligible
for payment or reimbursement in any other calendar year, (ii) payment or
reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense or payment was incurred, and
(iii) the right to payment or reimbursement shall not be subject to liquidation
or exchange for any other benefit.
24.    CLAWBACK.
The payment of all amounts and the equity granted to the Executive by the
Company pursuant to this Agreement shall be subject to and shall be deemed
amended hereby to incorporate any policy applicable to the executives of the
Company adopted by the Company requiring the repayment of compensation paid or
provided to the Executive.
25.    TAX WITHHOLDING; NO GUARANTEE OF ANY TAX CONSEQUENCES.
All payments hereunder shall be subject to all applicable withholding for any
federal, state or local income taxes including any excise taxes under the Code.
Notwithstanding any other provision of this Agreement to the contrary or other
representation, the Company does not in any way guarantee the tax consequences
of any payment or compensation under this Agreement including, without
limitation, under Section 409A of the Code.
26.    REIMBURSEMENT OF LEGAL FEES AND OTHER EXPENSES.
The Company shall reimburse the Executive’s legal fees and expenses incurred in
the negotiation of the terms and conditions of this Agreement, to a maximum
total reimbursement not to exceed $20,000, subject to such reasonable
substantiation, documentation and submission deadlines as may be specified by
the Company.
The Company shall pay or reimburse the Executive for all reasonable and
customary business expenses incurred or paid by the Executive in the performance
of her duties and responsibilities hereunder, subject to any maximum annual
limit and other restrictions on such expenses set by the Board as applicable to
executives of the Company generally and to such reasonable substantiation and
documentation as may be specified by the Company from time to time.


13

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
Vertex Pharmaceuticals Incorporated


    
/s/ Jeffrey Leiden_________________________
Name: Jeffrey Leiden
Title:     Chairman, CEO and President


    
/s/ Bruce Sachs____________________________
Name: Bruce Sachs
Title:      Lead Independent Director and Chair of MDCC






The Executive




/s/ Reshma Kewalramani____________________
Reshma Kewalramani


14

--------------------------------------------------------------------------------







EXHIBIT A


RELEASE OF CLAIMS


FOR AND IN CONSIDERATION OF the severance benefits to be provided me in
connection with the termination of my employment in accordance with the
applicable provision of Section 9 of the employment agreement between me and
Vertex Pharmaceuticals Incorporated (the “Company”) made and entered into as of
July 24, 2019 and effective as of April 1, 2020 (the “Agreement”), which are
conditioned on my signing this Release of Claims, in addition to my continued
compliance with the Inventions Agreement (as such term is defined in the
Agreement), and to which I am not otherwise entitled, I, on my own behalf and on
behalf of my heirs, executors, administrators, beneficiaries, representatives
and assigns, and all others connected with or claiming through me, hereby
release and forever discharge the Company and its subsidiaries and affiliates
and all of their respective past, present and future officers, directors,
shareholders, employees, agents, general and limited partners, members,
managers, joint venturers, employee benefit plans, representatives, successors
and assigns, and all others connected with any of them (collectively, the
“Released”), both individually and in their official capacities, from any and
all causes of action, rights or claims of any type or description, whether known
or unknown, that I have had in the past, now have, or might now have, through
the date of my signing of this Release of Claims, including without limitation
any causes of action, rights or claims in any way resulting from, arising out of
or connected with my employment by the Company or any of its subsidiaries or
affiliates or the termination of that employment or pursuant to any federal,
state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its subsidiaries or affiliates, each as amended from time to
time).
Excluded from the scope of this Release of Claims is (i) any claim arising under
an applicable provision of Section 9 of the Agreement after the effective date
of this Release of Claims, (ii) any right of indemnification or contribution
that I have pursuant to the charter or by laws of the Company and (iii) any
claim that may not be waived pursuant to applicable law.
Notwithstanding any of the foregoing, nothing in this Release of Claims shall be
construed to prohibit me from filing a charge with or participating in any
investigation or proceeding conducted by the federal Equal Employment
Opportunity Commission or a comparable state or local agency, except that I
hereby agree to waive my right to recover monetary damages or other individual
relief in any such charge, investigation or proceeding, or any related complaint
or lawsuit filed by me or by anyone else on my behalf. Further, nothing in this
Release or any other agreement with the Company limits, restricts or in any
other way affects my communicating with


15

--------------------------------------------------------------------------------





any governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity.
In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates. I also acknowledge that I have been advised by the Company to
consult an attorney prior to signing this Release of Claims; that I have had a
full and sufficient time to consider this Release of Claims and to consult with
an attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms. I further acknowledge
that, in signing this Release of Claims, I have not relied on any promises or
representations, express or implied, other than those set forth expressly in the
Agreement.
I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Senior Vice
President of Human Resources of the Company or such other person whom the Board
of Directors of the Company may designate and that this Release of Claims shall
not take effect until the eighth (8th) calendar day following the date of my
signing and then only if I have not revoked it during the preceding seven (7)
calendar days.
I acknowledge that I continue to be bound by my obligations under the Inventions
Agreement, which shall remain in full force and effect in accordance with their
terms.
Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.


Signature: _____________________________________________
Reshma Kewalramani    


Date Signed: ___________________________________________




16